EXHIBIT 8.1 LIST OF SUBSIDIARIES The following table lists our subsidiaries and their jurisdiction of incorporation as of June30, 2015: Name of the entity Place of business / country of incorporation Direct equity interest of IRSA: IRSA Propiedades Comerciales S.A. (IRSA CP) Argentina E-Commerce Latina S.A. Argentina Efanur S.A. Uruguay Hoteles Argentinos S.A. Argentina Inversora Bolívar S.A. Argentina Llao Llao Resorts S.A. (1) Argentina Nuevas Fronteras S.A. Argentina Palermo Invest S.A. Argentina Ritelco S.A. Uruguay Solares de Santa María S.A. Argentina Tyrus S.A. Uruguay Unicity S.A. Argentina Interest indirectly held through APSA: Arcos del Gourmet S.A. Argentina Emprendimiento Recoleta S.A. Argentina Fibesa S.A. Argentina Panamerican Mall S.A. Argentina Shopping Neuquén S.A. Argentina Torodur S.A. Uruguay Interest indirectly held through Tyrus S.A.: Dolphin Fund Ltd (2) Bermuda I Madison LLC United States IRSA Development LP United States IRSA International LLC United States Jiwin S.A. Uruguay Liveck S.A. Uruguay Real Estate Investment Group LP (“REIG”) Bermuda Real Estate Investment Group II LP Bermuda Real Estate Investment Group III LP Bermuda Real Estate Investment Group IV LP Bermuda Real Estate Investment Group V LP Bermuda Real Estate Strategies LLC United States Interest indirectly held through Efanur S.A.: Real State Strategies LP Bermuda We have consolidated the investment in Llao Llao Resorts S.A. considering its equity interest and a shareholder agreement that confers it majority of votes in the decision making process. We have consolidated our indirect interest in Dolphin Fund Ltd. (DFL) considering its exposure to variable returns coming from its investment in DFL and the nature of the relationship between the Group and the shareholders with right to vote of DFL.
